DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Response to Arguments
Claims 1, 3, 5, 11-12, 17-18, 20 are amended in the reply filed on 10/11/2021. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's remaining arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant argues that regarding claims 3-6, Cuvalci as a reference does not work because optimization does not mean any arrangement, and goes on to explain Cuvalci gap information. 
Examiner acknowledges that Applicant has chosen an arrangement for the placement and number of non-metal balls.  However Applicant has not established criticality in the disclosure regarding the claim limitations, as Applicant’s own specification provides multiple options as well (para. [0030] and others sections for example). If Applicant would like to provide evidence of criticality in order to overcome the prior art reference Cuvalci, Applicant can provide critical data of examples which must show a trend.  The prior art reference Cuvalci has shown when choosing the number of balls and/or the placement/arrangement of the balls in the holes, that these can vary. Until Applicant can provide criticality as requested above, the optimization taught by Cuvalci reads on the claim limitations. 
Additionally Applicant argues that Cuvalci teaches achieving a controlled gap by the concentric circles and the circles are spaced apart radially by one inch (para. [0033]). 
Examiner disagrees, and notes that Cuvalci does not connect one inch spaced concentric circles to achieve a controlled gap (para. [0033]), Applicant is mistaken. Cuvalci discloses that in some non-limiting embodiments, the concentric circles are spaced apart radially one inch, but that is all that is mentioned, except that other uniform or varied radial or angular spacing patterns may be used (para. [0033]), which again points to discovered or optimized arrangements. 
Any remaining arguments are moot in light of the amended claims with change in scope. Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “disposed along exactly two concentric circles;” Applicant’s specification or drawings do not specify that any item is “exactly” anything. Para. [0030] discloses that “in some embodiments…the second ring is concentric with the first ring.”  Appropriate clarification is requested.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “plurality of non-metal balls are fixed with respect to the first plate and at disposed at regular intervals along exactly two rings;” Applicant’s specification or drawings do not specify that any item is “exactly” anything (para. [0030]). Para. [0032] discloses that “in some embodiments…the hole has a slightly smaller diameter than the diameter of the non-metal element,” and is disclosed as “fitted” not “fixed” in the hole.  Appropriate clarification is requested.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "an upper peripheral surface of the pedestal include a plurality of second holes, and a plurality of pins extending upward from the upper peripheral surface" in the claim. It is unclear if the second holes are for the non-meal balls claimed in claim 17, or if this is a different set of holes. Examiner interprets as different. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”) in view of US 2012/0329000 to Hirakawa, US 2014/0217665 to Cuvalci et al (“Cuvalci”).
Claims 1, 7, 10:  Tzu discloses a substrate support, comprising: a pedestal (103 [substrate support], Fig. 2) having an upper surface configured to accommodate a lift pin (312 [pin], para. [0030]), a first annular region (outer region of 103) near an edge of the pedestal, and a second annular region (inner region of 103) disposed between the first annular region and a center of the pedestal (see Fig. 2), wherein the pedestal includes a first plurality of holes (outer 230’s [openings]) extending from the upper surface at regular intervals along the first annular region (see Fig. 2) and a second plurality of holes (inner 230’s) extending from the upper surface at regular intervals along the second annular region (see Fig. 2, para. [0027]); and a plurality of non-metal balls (228 [non-metallic spacers], para. [0026]) comprising aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide), wherein the plurality of non-metal balls (228) consist of a first plurality of non-metal balls (outer 228’s) disposed in the first plurality of holes (outer 230’s) and a second plurality of non-metal balls (inner 228’s) disposed in the second plurality of holes (inner 230’s), wherein an upper surface of each of the non-metal balls (upper surface of 228’s) is raised with respect to the upper surface of the pedestal (upper surface of 103) to define a support surface (see para. [0025] where 228 support 104 [substrate]).
However Tzu does not disclose (claim 1, remainder) the one or more lift pins via one or more recesses extending radially inward from an outer sidewall of the pedestal; (claim 7) wherein the one or more recesses comprise exactly three recesses, and wherein the first recess and the second recess are closer to each other than to the third recess; (claim 10) wherein the one or more recesses extend radially inward of the first annular region.
Hirakawa discloses (claim 1, remainder) one or more lift pins (42 [delivery members], Fig. 1-2) via one or more recesses (21 [cutout grooves], para. [0047]) extending radially inward from an outer sidewall of a pedestal (20/22 [thermal processing plate]/[cooling plate]), (claim 7) wherein the one or more recesses (21) can necessarily comprise exactly three recesses (see para. [0047] where 21 corresponds to the number of 42, and see para. [0052] where the number of 42 provided is not limited but can be one or three or more, which teaches optimization of the number of 21), and wherein the first recess and the second recess can be closer to each other than to the third recess (see Fig. 2 where two arms appear closer to each other than a third arm); (claim 10) wherein the one or more recesses (21) considered capable to extend radially inward of the first annular region (edge region, see Fig. 2); for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recesses and pins configuration and optimization of number as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
The apparatus of Tzu in view of Hirakawa does not explicitly disclose wherein each of the plurality of non-metal balls is disposed along a different radius of the pedestal 
Cuvalci discloses wherein each of a plurality of balls (116 [support elements], Fig. 2) is disposed along a different radius of the pedestal (102 [support plate]) extending from a center of the pedestal (center of 102) to an outer sidewall of the pedestal (outer wall of 102, see Fig. 2, where they are at different radii), for the purpose of reducing thermal conduction to the substrate (para. [0013]) thereby reducing uneven localized heating of the substrate (para. [0025]). It is noted that this claimed limitation is not a critical feature of the invention as disclosed in the specification, thus optimization of placement of the balls as taught by Tzu is still applicable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different radius locations as taught by Cuvalci with motivation to reduce thermal conduction to the substrate thereby reducing uneven localized heating of the substrate.
Claim 2:  The apparatus of Tzu in view of Hirakawa, Cuvalci discloses further comprising a heating element (118 [heating elements], Fig. 2, Tzu) disposed in the pedestal (103, para. [0019]).
Claim 9: 
Claims 3-6:  The apparatus of Tzu in view of Hirakawa, Cuvalci does not disclose (claim 3) wherein the first plurality of non-metal balls are disposed exactly along two concentric circles; (claim 4) wherein each of the non-metal balls disposed in the first plurality of holes are about 10.5 inches to about 11.5 inches away from the center of the pedestal; (claim 5) wherein the first plurality of non-metal balls is are exactly six balls and the second plurality of non-metal balls are exactly four balls; (claim 6) wherein each of the non-metal balls disposed in the second plurality of holes are about 4.0 inches to about 5.0 inches away from a center of the pedestal. Regarding use of “exactly” in claims 3 and 5, this is a new matter limitation (see 112 (a) rejection above), and further, no criticality has been established for the number of balls in the disclosure, thus Cuvalci is still relied upon for teaching optimization of the number of balls. 
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of forming reducing thermal conduction to the substrate (see para. [0013]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of balls per group, and hole placement as taught by Cuvalci with motivation to reduce thermal conduction to the substrate. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzu in view of Hirakawa, Cuvalci as applied to claims 1-7, 9, 10 above, and further in view of US 2007/0267145 to Kitada et al (“Kitada”).
Claim 8:  Tzu in view of Hirakawa, Cuvalci does not disclose wherein the pedestal includes one or more openings proximate the center of the pedestal to receive fasteners.
Kitada teaches wherein a pedestal (251a/251b, Fig. 4-5) includes one or more openings (not referenced but disclosed as locations, in Fig. 4-5, where 303 are, see Fig. 4-5 where openings exist) proximate the center of the pedestal (proximate to center of 251a/251b) to receive fasteners (303 [bolts]) for the purpose of avoiding impairing the parallelism of the wafer mounting surface via not deflecting in the central portion (para. [0045]) and/or having efficient assembly and disassembly with changing out exhausted plates (para. [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings and bolts with location as taught by Kitada with motivation to avoid impairing the parallelism of the wafer mounting surface via not deflecting in the central portion and/or have efficient assembly and disassembly with changing out exhausted plates.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0044783 to Sheelavant et al (“Sheelavant”) in view of US 2014/0217665 to Cuvalci et al (“Cuvalci”) and further in view of US 2011/0031111 to Kobayashi and US 2010/0032096 to Yu et al (“Yu”).
Claims 11, 13: Sheelavant discloses an apparatus for processing a substrate, comprising: a process chamber (100 [processing chamber], Fig. 1); and a substrate support assembly (114 [pedestal assembly]) at least partially disposed in the process chamber (100, see Fig. 1), the substrate support assembly (114) comprising: a first plate (120 [substrate support]), 
a second plate (122/124 [base plate]/[ground plate], Fig. 1) coupled to the first plate (120, see para. [0021] where coupled), wherein the second plate (122/124) appears to have an outer diameter greater than an outer diameter of the first plate (see Fig. 1 where 122/124 appears to have a greater diameter than 120), wherein the upper peripheral surface is defined by a portion of the second plate that extends radially outward from an outer sidewall of the first plate (see Fig. 1 where an upper surface 122/124 extend radially outward from an outer sidewall of 120); and a shaft (116 [lift mechanism]) coupled to the second plate (122/124, see para. [0020]).
However Sheelavant does not explicitly disclose the first plate having a plurality of non-metal balls extending away from an upper surface of the first plate to define a support surface configured to support a substrate, wherein the plurality of non-metal balls are disposed at regular intervals along a first ring about a center of the first plate and a second ring concentric with the first ring, wherein more balls of the plurality of non-metal balls are disposed along the second ring than the first ring.
Cuvalci discloses a first plate (102 [support plate], Fig, 1-2) having a plurality of non-metal balls (116 [support elements]) extending away from an upper surface of the first plate (104 [support surface], para. [0023]) to define a support surface configured to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-metal balls and configuration as taught by Cuvalci with motivation to reduce metal contamination of the substrate. 
The apparatus of Sheelavant in view of Cuvalci does not disclose (claim 11, remainder) a plurality of pins extending upwards from an upper peripheral surface of the second plate; (claim 13) further comprising a focus ring disposed on the upper peripheral surface of the second plate and held in place via the plurality of pins. Yet Sheelavant already discloses a deposition ring (152, Fig. 1) resting on an upper surface of the second plate (122/124).
Kobayashi discloses disclose (claim 11, remainder) a plurality of pins (200 [positioning pins], Fig. 3A-3B) extending upwards from an upper peripheral surface of a second plate (114 [susceptor], see Fig, 3A-3B); (claim 13) further comprising a ring (124 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pins, configuration with ring as taught by Kobayashi with motivation to accurately position the ring without deviation.
The apparatus of Sheelavant in view of Cuvalci, Kobayashi does not explicitly disclose the balls along exactly two rings. It is noted that Cuvalci does not require a certain number of concentric rings (para. [0033]), and that Applicant has not disclosed evidence of criticality with “exactly” two rings, as Applicant discloses that two rings are in some embodiments. See above 112 (a) rejections above. 
Yu teaches a preferred embodiment which has a plurality of components in a concentric fashion in an inner zone (inner ring) and an outer zone (outer ring, see para. [0026]), and Yu also teaches that this pattern is not limited, for the purpose of depending upon the dimension of wafer substrate to be processed, and/or temperature uniformity needed to process the wafer without significant impact on product yield (para. [0026]). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of ring number which includes two as taught by Yu with motivation to depend upon the dimension of wafer substrate to be processed and/or temperature uniformity needed to process the wafer without significant impact on product yield.
Claim 12: The apparatus of Sheelavant in view of Cuvalci, Kobayashi, Yu does not disclose wherein exactly six non-metal balls are disposed along the first ring and exactly four non-metal balls are disposed along the second ring.
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, which reads on optimization number of holes/elements and also distance optimization on the pedestal (see para. [0033]), for the purpose of reducing thermal conduction to the substrate (see para. [0013]). Regarding use of “exactly” in claim 12, this is a new matter limitation (see 112 (a) rejection above), and further, no criticality has been established for the number of balls in the disclosure, thus Cuvalci is still relied upon for teaching optimization of the number of balls.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of holes per group, and hole placement as taught by Cuvalci with motivation to reduce thermal conduction to the substrate. 
Claim 14:
Claim 15: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) extend about 0.005 inches to about 0.015 inches away from the upper surface of the first plate (.
Claim 16: The apparatus of Sheelavant in view of Cuvalci discloses wherein the plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008349 to Tzu et al (“Tzu”) in view of US 2012/0329000 to Hirakawa and US 2007/0267145 to Kitada et al (“Kitada”), US 2014/0217665 to Cuvalci et al (“Cuvalci”).
Claim 17:  Tzu discloses a process chamber, comprising: a chamber body (100 [process chamber], Fig. 1) having an inner volume (105 [inner volume], para. [0018]); a pedestal (103 [substrate support]) disposed in the inner volume (105) and having a plurality of non-metal balls (228 [non-metallic spacers], para. [0026]) comprising an aluminum oxide (see para. [0026] where they are fabricated from aluminum oxide) and extending away from an upper surface of the pedestal to define a support surface configured to support a substrate at an elevated position from the upper surface (see Fig. 2, see para. [0025] where 228 support 104 [substrate]), wherein the plurality of non-metal balls (228) are disposed at regular intervals along a first ring about a center of the pedestal and at regular intervals along a second ring concentric with the first ring (see Fig. 3 para. [0027]), and wherein the pedestal (103) includes a central opening (242 
However Tzu does not explicitly disclose the lift mechanism having a lift pin that is configured to raise or lower a substrate with respect to the support surface, wherein the lift pin is capable of passing through a recess of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal.
Hirakawa discloses a lift mechanism (40 [delivery arms], Fig. 1) having a lift pin (42 [delivery members]) that is configured to raise or lower a substrate (W [wafer]) with respect to the support surface (surface of 20 [thermal processing plate]), wherein the lift pin (42) is capable of passing through a recess (21 [cutout grooves], Fig. 2, para. [0047]) of the pedestal that extends from an outer sidewall of the pedestal towards the center of the pedestal (see Fig. 1), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift mechanism and configuration with recesses and pins as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
The apparatus of Tzu in view of Hirakawa wherein the pedestal includes one or more openings proximate the center of the pedestal to receive fasteners.
Kitada teaches wherein a pedestal (251a/251b, Fig. 4-5) includes one or more openings (not referenced but disclosed as locations, in Fig. 4-5, where 303 are, see Fig. 4-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings and location as taught by Kitada with motivation to avoid impairing the parallelism of the wafer mounting surface via not deflecting in the central portion and/or have efficient assembly and disassembly with changing out exhausted plates.
The apparatus of Tzu in view of Hirakawa, Kitada, Cuvalci does not disclose wherein the first plurality of non-metal balls is are six balls disposed along the first ring and the second plurality of non-metal balls are four balls disposed along the second ring; wherein the first ring has a diameter of about 10.5 inches to about 11.5 inches away from the center of the pedestal; wherein the first ring has a diameter of about 4.0 inches to about 5.0 inches away from a center of the pedestal. Regarding the limitations, no criticality has been established for the number of balls in the disclosure, thus Cuvalci is still relied upon for teaching optimization of the number of balls. 
However Cuvalci discloses the support elements (112 and 116 which are interpreted as different plurality of holes/recesses with support elements) are generally evenly spaced around the support plate, and having different options for arrangements for arrangement including concentric circles, spacing options, radial or angular spacing, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of number of balls per group, and hole placement as taught by Cuvalci with motivation to reduce thermal conduction to the substrate. 
Claims 18 and 20:  The apparatus of Tzu in view of Hirakawa does not disclose (claim 18) wherein the pedestal includes a notch at an upper peripheral edge of the pedestal; (claim 20) wherein an upper surface of the pedestal include a plurality of second holes and a plurality of pins extending upward from the upper peripheral surface. 
Hirakawa discloses one or more lift pins (42 [delivery members], Fig. 1-2) via one or more recesses (21 [cutout grooves], para. [0047], interpreted as a notch (claim 18) or holes (claim 20)) extending radially inward from an outer sidewall of a pedestal (20/22 [thermal processing plate]/[cooling plate]), for the purpose of appropriately performing processing by the wafer being delivered by delivery arms to the thermal processing plate (see para. [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recesses and pins configuration and optimization of number as taught by Hirakawa with motivation to appropriately perform processing by the wafer being delivered by delivery arms to the thermal processing plate.
Claim 19:  The apparatus of Tzu in view of Hirakawa, Kitada, Cuvalci does not disclose wherein the plurality of non-metal balls have a diameter of about 0.10 inches to about 0.20 inches.
However Cuvalci teaches a plurality of non-metal balls (116, Fig. 1-2, Cuvalci) have a diameter of about 0.10 inches to about 0.20 inches (para. [0031] where 116 have diameter of 0.16 inch, which is within the claimed range), for the purpose of having reduced metal contamination of the substrate (para. [0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diameter requirements of the non-metal balls as taught by Cuvalci with motivation to have reduced metal contamination of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718